DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8, 11-16, 18- 29, 31-54 have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument. With regard to applicant’s arguments to claim 17 and 30, the arguments have been considered but are not persuasive.
Regarding claim 17, applicant argues “Examiner uses hindsight reasoning”. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding claim 30, Applicant argues: “Freear which does not, as Examiner states, disclose that the vehicle is one of fast moving vehicles such as those moving faster than about 10 meter per second…no mention of speed at all”.  Examiner respectfully disagrees. First, the claim does not explicitly disclose that the vehicle is moving at the stated speed while the monitoring structure is attached to it. Second, the prior art discloses vehicles such as trailers or cart or similar wheeled structure. It is known in the art that trailers and carts can move at speeds faster 
Applicant further argues “Freear actually teaches away from using a vehicle – The carrying of the apparatus on foot is in many ways preferred”.  Examiner respectfully disagrees. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (See MPEP 2123). A non-preferred embodiment can still constitute prior art since the prior art does not explicitly disclose that the non-preferred embodiment cannot be used. 

Claim Objections
Claim 1, 39, 46 are objected to because of the following informalities:  
Re claim 1, in line 20, replace “a buried utility” with “the buried utility” since this limitation is already disclosed in line 5 of the claim.
Re claim 39, in line 14, replace “vehicle is moving” with “vehicles are moving” since there are a plurality of vehicles.
Re claim 46, in line 12, replace “vehicle is moving” with “vehicles are moving” since there are a plurality of vehicles.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3-5, 8, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 21, the claim recites the limitation “a processing unit”.  It is unclear whether this is the same as the processing unit recited in lime 12 of the claim.
Regarding claim 1, in line 22-23, the claim recites the limitation “the positioning device”. There is insufficient antecedent basis for this limitation in the claim. It is unclear whether this is referring to the GPS/GNSS system that is recited in line 18-19.
Regarding claim 1, line 21, recites the limitation “the collected utility data”. There is insufficient antecedent basis for this limitation in the claim. 
Claims 3-5, 8, 11-22 are dependent on claim 1 and are therefore also rejected under 35 USC 112(b). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claim(s) 1, 8, 11-15, 21, 22 is/are rejected under Nielsen et al., US 20100188245 in view of Merewether et al., US 7443154 in view of Stolarczyk et al., US 7675289.
Regarding claim 1, Nielsen discloses a system for determining buried utility information (Title), the system comprising: 
a magnetic field sensing locating device (Fig. 4, 5; Locate receiver 10), the locating device comprising: at least one antenna node to sense magnetic fields emitted from a buried utility (Fig. 4,5;Para [0181] “RF antenna 127 (which may include more than one antenna, as described further below) may receive/detect a magnetic field emitted by the target object”); and provide antenna output signals corresponding to the sensed magnetic fields (Fig. 4,5; Output of RF antenna 127);
a receiver circuit having a receiver input to receive the at least one antenna node output signals (Fig. 4; detection circuit 139), electronic circuitry to process the received antenna node output signals, and a receiver output to provide receiver output signals corresponding to the received magnetic field signals (Fig. 4; detection circuit 139 outputs to a processing circuit 133 and/or Processor 118) and 
a processing unit, including one or more processing elements, coupled to the receiver output to receive the receiver output signals (Figs. 4 &15; processor 118), and to a velocity module to receive vehicle velocity data (Figs. 15, 17; accelerometer 1708; Para [0350] states “the accelerometer may output velocity data”); wherein the processing unit is programmed to process the receiver output signals in conjunction with the velocity data [Fig. 15; processor 118 receives 
one of a high precision global position system (GPS) system and a Global Navigation Satellite System (GNSS) system device (Para [0160]; Fig. 4; tracking 130 is a gps) coupled to the magnetic field sensing locating device (Fig. 4; tracking system 130; Para [0159] states “location tracking system 130 may not reside locally on locate receiver 110” therefore is coupled to the receiver 110) to generate absolute positional data of a [the] buried utility (Para [0160]; also inherent to GPS system to determine positional data), wherein the magnetic field sensing locating device includes a processing unit configured to timestamp at least a portion of the collection utility data (Para [0158]- [0160]; timing system 128 or processor 118 of receiver 100 can perform a time stamp) relative to a precise pulse synchronization signal obtained from the positioning device (para. [0160] – “the timing system 128 may be capable of registering the time and date using its internal clock, or alternatively timing system 128 may receive its time and date information from the location tracking system 130 (e.g., a GPS system)”.Note: claim does not disclose the specifics of the “precise pulse synchronization signal” therefore it is interpreted broadly as any clock signal for synchronization). 
Nielsen does not explicitly disclose wherein the antenna node is an omnidirectional antenna to sense the magnetic fields in three orthogonal axes and wherein the locating device is mounted on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck.  Mereweather is in the field of detecting buried utilities and teaches an antenna node vehicle mounted mapping locator”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Mereweather into Nielsen for the purpose of detecting magnetic fields in multiple directions in order to provide a more accurate measurement of the location of the buried asset without the need for the locator to be oriented correctly so that operator error is reduced. 
Nielsen as modified does not explicitly disclose wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
Regarding claim 8, Nielsen as modified discloses all the limitations of claim 1. Nielsen is silent in further comprising an inductive coupling device mounted on the vehicle to induce current into the buried utility. Stolarczyk teaches an inductive coupling device mounted on the vehicle to induce current into the buried utility (Fig. 1a EM wave 116 created by VMD 114 and induces current in underground electrical pathways). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk 
Regarding claim 11, Nielsen is silent wherein the vehicle is one of vehicles such as those moving faster than about 10 meter per second. However, Stolarczyk teaches wherein the vehicle is one of fast moving vehicles such as those moving faster than about 10 meter per second (abstract; car 102).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing a detection system on a vehicle moving at a desired speed for ease of implementation. 
Regarding claim 12, Nielsen is silent wherein the antenna node comprises at least one of a dodecahedral antenna node comprising twelve antenna coils and a gradient antenna node comprising two or more antenna coils.  Mereweather teaches wherein the antenna node comprises at least one of a dodecahedral antenna node comprising twelve antenna coils and a gradient antenna node comprising two or more antenna coils (Fig. 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Mereweather into Nielsen for the benefit of providing an efficient detection system.
Regarding claim 13, Nielsen discloses wherein the magnetic fields include magnetic field signals emitted directly from the buried utility at multiple different frequencies (Para [0125]). 
Regarding claim 14, Nielsen is silent wherein the magnetic fields include radio broadcast signals inducing a current in the buried utility to generate magnetic field around the buried utility. Stolarczyk teaches wherein the magnetic fields include radio broadcast signals inducing a current in the buried utility to generate magnetic field around the buried utility (Col. 6 lines 60-65; “source of the primary EM wave 116 can also be a vertical magnetic dipole, e.g., loop antenna, mounted on a ground vehicle in a convoy, or an opportunistic radio transmitter”). It would have 
Regarding claim 15, Nielsen is silent in wherein the magnetic fields include a combination of multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility.  Stolarczyk teaches wherein the magnetic fields include a combination of multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility (Fig. 1a; Col. 6 lines 60-65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing an efficient detection system with multiple redundancies.
Regarding claim 21, Nielsen discloses wherein the information associated with the location of the buried utility includes a position, a depth, and an orientation of the buried utility (para. 0125).  
Regarding claim 22, Nielsen is silent wherein the magnetic field sensing locating device includes a ground tracking device to track ground features to determine further information associated with location of the buried utility.  Stolarczyk teaches wherein the magnetic field sensing locating device includes a ground tracking device to track ground features to determine further information associated with location of the buried utility (Fig. 5; ground points map is a tracker). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen for the benefit of providing a detection system on a vehicle.
Claims 3-5, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Merewether et al., US 7443154 in view of Stolarczyk et al., US 7675289 in view of Freear et al., US 20150061659
Regarding claim 3, Nielsen as modified is silent in further comprising a support assembly attached to the vehicle to support the magnetic field sensing locating device in a substantially fixed orientation on the vehicle. However, Freer teaches comprising a support assembly attached to the vehicle to support the magnetic field sensing locating device in a substantially fixed orientation on the vehicle (Para. [0056]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen as modified for the benefit of providing a detection system on a vehicle.
Regarding claim 4, Nielsen as modified is silent wherein the support assembly is made of at least a partially non-metallic and non-electrically conductive material. However, Freer teaches wherein the support assembly is made of at least a partially non-metallic and non-electrically conductive material (Para. [0055]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen as modified for the benefit of providing an efficient detection system.
Regarding claim 5, Nielsen is silent in further comprising a positioning device coupled to the magnetic field sensing locating device to generate absolute positional data of the buried utility in a geographical coordinate system based on the determine information. Freer discloses a positioning device coupled to the magnetic field sensing locating device to generate absolute positional data of the buried utility in a geographical coordinate system based on the determine information (Fig. 3; GPS coupled to the locator). It would have been obvious to one of ordinary 
Regarding claim 19, Nielsen is silent wherein the processing unit is further programmed to determine gradient tensors at predefined intervals while moving along or across the path of the buried utility. Freer teaches wherein the processing unit is further programmed to determine gradient tensors at predefined intervals while moving along or across the path of the buried utility (Para [0022]; magnetic gradient measurements performed). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen for the benefit of providing an efficient detection system for quickly detecting utilities.
 	Regarding claim 20, Nielsen teaches vehicle velocity data to determine information associated with the location of the buried utility. Freer teaches wherein the gradient tensors are processed in conjunction with the receiver output signals (Para [0092]; magnetic gradient measurements processed according to the output signals). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Freer into Nielsen as modified for the benefit of providing an efficient detection system for quickly detecting utilities.
Claim 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Merewether et al., US 7443154 in view of Stolarczyk et al., US 7675289 in view of Carter et al., US 20060247847
Regarding claim 16, Nielsen as modified is silent wherein the magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth.  However, Carter teaches wherein magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth (Para 
Regarding claim 17, Nielsen is silent wherein the magnetic fields are filtered at a predefined sampling rate within a range of 5 Hz-20 Hz. However, Carter teaches wherein magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth (Para [0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Carter into Nielsen for the benefit of providing an efficient detection system. Nielsen in view of Carter is silent in a sampling rate of 5-20Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a desired range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One would be motivated to sample at the desired rate in order to acquire enough sampling points to provide a full sample of the measurement.
Regarding claim 18, Nielsen is silent wherein the magnetic fields are filtered at a predefined sampling rate of 32 Hz. However, Carter teaches wherein magnetic fields are filtered at a plurality of sampling intervals of a plurality of bandwidth ([0068]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Carter into Nielsen for the benefit of providing an efficient detection system. Nielsen in view of Carter is silent in a sampling rate of 32 Hz. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a desired range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ .

Claim 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nielsen et al., US 20100188245 in view of Freear et al., US 20150061659 in view of Stolarczyk et al., US 20160097879 in view of Stolarczyk et al., US 7675289
Regarding claim 23, Nielsen discloses a system for determining buried utility information, the system comprising: 
a magnetic field sensing locating devices supported on a vehicle, the magnetic field sensing locating devices include: at least one antenna node to sense magnetic field signals emitted from a buried utility (Fig. 4, 5; “two peak detection antennae 127a and 127b, which may be positioned substantially parallel to each other but at different positions within the locate receiver (e.g., at different heights)”, Para [0182]); and 
a processing unit, including one or more processing elements, coupled to the at least one antenna node to receive the sensed magnetic field signals (Figs. 4 &15; processor 118), and further coupled to a velocity module to receive vehicle velocity data (Figs. 15, 17; accelerometer 1708 may output velocity data), wherein the processing unit is programmed to process the received magnetic field signals in conjunction with the vehicle velocity data to determine information associated with a location of the buried utility (Para. 0341-0349; “any acceleration data provided by the accelerometer(s) may be integrated to obtain velocity data and/or integrated twice to obtain data about distance traveled”); and 
one or more positioning devices, coupled to the magnetic field sensing locating devices (Para [0159]: “location tracking system 130 may not reside locally on locate receiver 110” 
Nielsen is silent in wherein there are at least two spaced-apart magnetic field sensing locating devices and the magnetic field sensing devices is spaced apart by at least a partially non-metallic and non-electrically conductive support assembly.  However, Freear teaches a magnetic field sensing assembly used in detecting underground utilities wherein magnetic field sensing devices is spaced apart by at least a partially non-metallic and non-electrically conductive support assembly (Fig. 2; Para [0055] – “a support structure that is preferably formed of materials which are transparent with respect to the magnetic field as far as possible.  Carbon fibre and/or plastic materials are used to this end”).  It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the teaching of Freear into Nielsen for the purpose of detecting buried utilities with greater accuracy and without magnetic interference between sensors. 
Nielsen in view of Freear is silent in wherein at least one antenna node to sense AC magnetic field signals emitted from a buried utility, as a result of current flowing therein, in three orthogonal axes.  However, Stolarczyk teaches at least one antenna node to sense AC magnetic field signals emitted from a buried utility, as a result of current flowing therein, in three orthogonal axes (Fig. 1; Para [0009]-[0011]; “three-axis magnetometer in a single pod can provide x,y,z magnetic axes measurements”).  It would have been obvious to one of ordinary 
Nielsen as modified does not explicitly disclose mounting the devices on vehicles wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck. However, Stolarczyk is in the field of detecting underground objects and teaches carrying a detector on a vehicle, wherein the vehicle consists of one of an automobile, sport utility vehicle, and a truck (Fig. 1; car 102 having magnetic field detectors mounted thereto). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing sensors on multiple types of vehicles in order to cover longer distances of travel with the sensing devices to increase buried object detection efficiency. 
Regarding claim 24, Nielsen is silent wherein the magnetic field signals include multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility and wherein the processing unit is programmed to receive and separate a direct broadcast component of the radio broadcast signal from a received combination of the re-radiated broadcast signal and the direct broadcast signal (Para [0071]-[0072], Fig.8; signals radiated with a broadcast station is in a different range than ones captured by the sensors therefore, separation of these signals is known). Stolarczyk teaches wherein the magnetic fields include a combination of multi-frequency magnetic field signals radiated from the buried utility and radio broadcast signals re-radiated from the buried utility wherein the processing unit is programmed to receive and separate a direct broadcast component of the radio broadcast signal from a received combination of the re-radiated broadcast signal and the direct broadcast signal. (Fig. 1; [0036]). It would have been obvious to one of ordinary skill in the art before the 
Regarding claim 25, Nielsen as modified is silent wherein the multi-frequency magnetic field signals and the radio broadcast signals are processed simultaneously to determine information associated with the buried utility.  Stolarczyk teaches wherein the multi-frequency magnetic field signals and the radio broadcast signals are processed simultaneously to determine information associated with the buried utility.  (Fig. 1; [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Stolarczyk into Nielsen as modified for the benefit of providing an efficient detection system.
Regarding claim 26, Nielsen discloses wherein the information associated with the location of the buried utility includes at least a position, a depth, and an orientation of the buried utility (Para. 0125). 

Allowable Subject Matter
Claims 27-29, 31-54 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 27, prior art does not disclose or suggest: “wherein the vehicle consists of one of an automobile, a sport utility vehicle, and a truck, and wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 27. 
Claims 28-29, 31 are dependent on claim 27 and are therefore also allowed.
Regarding claim 32, prior art does not disclose or suggest: “wherein the vehicle consists of one of an automobile, a sport utility vehicle, and a truck and wherein the vehicle is moving in combination with all the limitations of claim 32.
Claims 33 is dependent on claim 32 and is therefore also allowed.
Regarding claim 34, prior art does not disclose or suggest: “wherein the vehicle consists of one of an automobile, a sport utility vehicle, and a truck and wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 34.  
Claims 35-38 are dependent on claim 34 and are therefore also allowed.
Regarding claim 39, prior art does not disclose or suggest: “wherein the vehicles each consist of one of an automobile, a sport utility vehicle, and a truck and wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 39. 
Claims 40-42 are dependent on claim 39 and are therefore also allowed.
Regarding claim 43, prior art does not disclose or suggest: “wherein the vehicle consists of one of an automobile, a sport utility vehicle, and a truck, wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 43. 
Claims 44, 45 are dependent on claim 43 and are therefore also allowed.
Regarding claim 46, prior art does not disclose or suggest: “wherein the different vehicles each consist of one of an automobile, a sport utility vehicle, and a track, wherein the vehicle is moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 46.
Claims 47-51 are dependent on claim 46 and are therefore also allowed.
Regarding claim 52, prior art does not disclose or suggest: “wherein the different motorized vehicles each consist of one of an automobile, a sport utility vehicle, and a truck, wherein the motorized vehicles are moving faster than about 10 meters per second during the magnetic field sensing” in combination with all the limitations of claim 52.
Claims 53-54 are dependent on claim 52 and are therefore also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/            Examiner, Art Unit 2868                                                                                                                                                                                            
/TUNG X NGUYEN/            Primary Examiner, Art Unit 2868                                                                                                                                                                                            	11/6/21